  Case 2:19-cr-00022-JTN ECF No. 35 filed 03/10/20 PageID.77 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                          Case No. 2:19−cr−22

   v.                                        Hon. Janet T. Neff

MATTHEW ANTHONY NICELY,

         Defendant.
                                      /



                          NOTICE OF HEARING


TAKE NOTICE that a hearing has been scheduled as set forth below:

Type of hearing(s):   Sentencing
Date/Time:            June 29, 2020 11:00 AM
Judge:                Janet T. Neff
Place/Location:       401 Federal Building, Grand Rapids, MI




                                          JANET T. NEFF
                                          United States District Judge

Dated: March 10, 2020           By:        /s/ Rick M. Wolters
                                          Case Manager
